DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2022 has been entered.

Response to Amendment
	The amendment filed 10/28/2022 has been entered. Claims 11 and 14-19 remain pending in the application. Applicant' s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Final Office Action mailed 08/01/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burlot (WO 2004076133 A1) in view of Ege (US 4427033 A).
Regarding claim 11, Burlot discloses a feeding device for a manipulator arm (see Fig. 1), comprising: a joint (see Fig. 1, joints of 4) of an industrial robot (4) having a flexible cable package (see Fig. 2, 8B) via which a process medium (see machine translation provided on 03/15/2022, electrical or signal cables) is feedable at least substantially along an end effector of the manipulator arm (see Fig. 1) and having a flexibly slack guide cover element (see Fig. 2, 12 of 8B), wherein the flexibly slack guide cover element encloses the flexible cable package (see Fig. 2); and a stiffening device (2), wherein the stiffening device has: a holding device (formation of tubes 12 of 8A and tube 12 of 8B; see machine translation provided on 03/15/2022 wherein 8A can also be guided in tubes 12) which has five stiffening element receptacles (tubes 12 of 8A); and five stiffening elements (8A), wherein the five stiffening elements are inserted into a respective one of the five stiffening element receptacles (see Fig. 2), wherein, in an activated state of the stiffening device (a state in which compressed air is provided to 8A),  the stiffening elements are acted upon by stiffening energy (see machine translation provided on 03/15/2022, compressed air), whereby the flexibly slack guide cover element and the flexible cable package are stiffened by the stiffening elements (see Fig. 2 and the machine translation provided on 03/15/2022, wherein providing compressed air through hoses 8A would provide stiffness to 12 of 8B and 8B), and wherein the stiffening elements are each a flexibly slack hose element (see Fig. 2, 8A is shown as a circular tube; and see the machine translation of 03/15/2022 wherein a flexible supply line is disclosed. Therefore, since the entire supply line is flexible and the tube is circular, it meets the definition of a hose), a hose wall of which delimits a duct element (hollow part of 8A) through which a fluid is flowable  (see machine translation provided on 03/15/2022, compressed air) and which is completely filled with the fluid in the activated state (see Fig. 2, wherein the hollow part of 8A would be completely filled when compressed air is provided). Burlot fails to disclose the stiffening element receptacles are arranged along an outer peripheral surface of the flexibly slack guide cover element and are distributed along the outer peripheral surface of the flexibly slack guide cover element evenly across the outer peripheral surface of the flexibly slack guide cover element. However, Ege teaches the stiffening element receptacles (see Fig. 2C, 11) are arranged along an outer peripheral surface of the flexibly slack guide cover element (8) and are distributed along the outer peripheral surface of the flexibly slack guide cover element evenly across the outer peripheral surface of the flexibly slack guide cover element (see Fig. 2C). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Burlot with stiffening element receptacles arranged evenly across the flexibly slack guide cover element, as taught by Ege, so that the stiffness of the assembly can be increased by inflating an expandable body (see column 2 lines 27-28); and providing stiffening element receptacles uniformly around the outside of the flexibly slack guide cover element ensures that the flexible cable package receive uniform stiffness. Additionally, paragraph [0074] on the instant application provides a description of the arrangement “the holding device 15 has five stiffening element receptacles 17 which are arranged on an outer peripheral surface 18 of a guide cover element 19 and a respective longitudinal central axis 21 of the respective stiffening element receptacle 18 run in parallel to each other. Furthermore, the five stiffening element receptacles 17 are distributed along the outer peripheral surface 18 at least substantially evenly across the outer peripheral surface 18”. However, Applicant has failed to provide any criticality of the claimed arrangement. Lacking any criticality, it has been held that a rearrangement of parts, which does not modify the operation of the device, is an obvious matter of design choice. In re Japikse , 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In this instance, rearranging the tubes 8A would not modify the operation of the feed line. Therefore, it would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Burlot with the claimed arrangement given the reasons above.
Regarding claim 14, Burlot fails to disclose the holding device and the flexibly slack guide cover element are formed together in one piece. However, it has been held that the use of one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). Paragraph [0075] of the instant application states that guide cover element (19) and the stiffening receptacles (17) are formed in one piece so as to be held together immovably relative to each other. The attached machine translation states that the individual lines are fixedly stranded together, so that an axial displacement of the individual lines is not possible. Additionally, the attached machine translation states that individual lines 8A, 8B are fixedly stranded together. As such, the forming of one piece construction of the instant application or the fixedly stranded together construction of Burlot, both achieve the function of the two elements being immovable relative to each other.   
Regarding claim 15, Burlot fails to disclose the holding device and the flexibly slack guide cover element are each at least partially made of a textile structure. However, Ege teaches a cover at least partially made of a textile structure (2). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the holding device and the flexibly slack guide cover element of Burlot with a textile structure, as taught by Ege, to provide a protective cover which is more flexible than common covers such as rubber or plastic. Additionally, it has been held to be prima facie obvious to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). 
Regarding claim 16, Burlot discloses the stiffening device (2) has a flexibly slack protective cover element (14) which is formed separately from the flexibly slack guide cover element (12 of 8B) and which, in a protective position, jointly encloses the flexible cable package (8B), the holding device (formation of tubes 12 of 8A), the flexibly slack guide cover element (12 of 8B), and the stiffening element (8A).  
Regarding claim 17, Burlot discloses a first end of the stiffening device (2) is formed by a first connecting unit (6B) via which the stiffening device is attachable to the manipulator arm remote from the end effector (see Fig. 1).  
Regarding claim 18, Burlot discloses a second end of the stiffening device (2) is formed by a second connecting unit (6A) via which the stiffening device is attachable to the manipulator arm near the end effector (see Fig. 1, note: Fig. 1 shows 6 and not 6A, however, the attached machine translation discloses connection region 6A).  
Regarding claim 19, Burlot fails to disclose the stiffening device has a sensor device having a sensor element via which a sensor signal characterizing a state of the stiffening device is made available to an evaluation unit. However, Ege teaches the stiffening device (see Fig. 1, 5, 6) has a sensor device (see Fig. 3, 4) having a sensor element (not shown) via which a sensor signal characterizing a state of the stiffening device is made available to an evaluation unit (21, note: the sensors disclosed by Ege determine the bending strain on the cable or pipe. This bending strain on the cable or pipe is an indication of the stiffening device not being active. As such, the control box 21 automatically actuates valve 22 to provide fluid/gas to stiffening rods 5, 6. In other words, an activated/deactivated state can be determined by the sensors of Ege). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Burlot with sensors, as taught by Ege, to automatically determine a state in which a fluid/gas should be provided to stiffening elements.
Response to Arguments
Applicant's arguments filed 10/28/2022 have been fully considered but they are not persuasive. 

Applicant notes that the Examiner has provided particularly broad interpretations for what components of Burlot disclose Applicant’s claimed flexible cable package, flexibly slack guide cover element, stiffening device, holding device and stiffening element. First, MPEP 2111 states an examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Thus, the Office does not interpret claims when examining patent applications in the same manner as the courts. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1321-22 (Fed. Cir. 1989)”. Second, the Examiner has clearly mapped the elements of Burlot and Ege to each limitation required by the claims. Therefore, the Examiner has followed the Broadest Reasonable Interpretation (BRI) standard and has provided Applicant with sufficient evidence to properly respond to the rejection.
 Regarding Applicant’s argument that Burlot fails to disclose the more particularly claimed stiffening device, the arguments is rendered moot. The claimed stiffening device is disclosed by Burlot in view of Ege. 
Regarding Applicant’s arguments that one of ordinary skill in the art would not reasonably interpret the hydraulic or pneumatic  tool head supply line as Applicant’s now most-particularly claimed stiffening element, the Examiner respectfully disagrees. First, Burlot discloses an electrical or other signal line (8B) provided in a tube (12) and surrounded by five pneumatic lines (8A). Once compressed air is provided to the pneumatic lines, the pneumatic lines will inherently be stiffened. Therefore, Burlot discloses a stiffening device. Second, the Examiner notes that MPEP 2112(I) reads “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In this instance, the supply line of Burlot is used to supply the tool head of the robot. However, as noted above, the supply line also provides stiffness to the cables while supplying the tool of the robot. Therefore, the claiming of a new use of the prior art, i.e., using a supply line as a stiffening device, does not make the claim patentable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/Primary Examiner, Art Unit 3658